UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 17-1887


CRISELL SEGUIN,

                  Petitioner,

           v.

UNITED STATES DEPARTMENT OF LABOR, ADMINISTRATIVE REVIEW
BOARD, representing the United States Secretary of Labor, the Honorable
Alexander Acosta,

                  Respondent,

           v.

NORTHROP GRUMMAN SYSTEMS CORP.,

                  Intervenor.



                                 No. 17-2259


CRISELL SEGUIN,

                  Petitioner,

           v.

UNITED STATES DEPARTMENT OF LABOR, ADMINISTRATIVE REVIEW
BOARD, representing the United States Secretary of Labor, the Honorable
Alexander Acosta,

                  Respondent,
             v.

NORTHROP GRUMMAN SYSTEMS CORP.,

                    Intervenor.



On Petitions for Review of the Orders of the United States Department of Labor
Administrative Review Board. (15-038; 15-040; 16-014)



Submitted: December 19, 2019                                      Decided: January 9, 2020


Before AGEE, KEENAN, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Crisell Seguin, Petitioner Pro Se. Rebecca Azhdam, UNITED STATES DEPARTMEN T
OF LABOR, Washington, D.C., for Respondent. Emily Fabre Gomez, WILMERHALE
LLP, Washington, D.C., for Intervenor.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Crisell Seguin petitions for review of orders from the United States Department of

Labor’s Administrative Review Board (ARB) awarding her relief in her action seeking

whistleblower protection. Seguin has filed a motion to hold her petitions for review in

abeyance pending disposition by the Supreme Court of a petition for a writ of certiorari she

states she intends to file regarding our related decision in Northrop Grumman Systems

Corp. v. United States Department of Labor, 927 F.3d 226, 236 (4th Cir. 2019). Although

we “may . . . place a case in abeyance pending disposition of matters before this [c]ourt or

other courts which may affect the ultimate resolution of an appeal,” 4th Cir. R. 12(d), we

decline to do so here because the time to file a petition for writ of certiorari expired without

Seguin doing so. We therefore deny her motion for abeyance.

       Additionally, in Northrop Grumman Systems Corp., “we grant[ed] Northrop’s

petitions for review, vacate[d] the orders of the ARB and the [administrative law judge

(ALJ),] and remand[ed] the case to the ALJ with instructions to dismiss Seguin’s

administrative complaint and enter judgment in favor of Northrop.” 924 F.3d at 236. Here,

each of Seguin’s challenges revolves around her original administrative complaint. In light

of the holding in our published decision, see id., Seguin’s petitions for review are moot.

       Accordingly, we dismiss Seguin’s petitions for review. We also deny her motion to

appoint counsel and grant her motion to extend the time to file a reply. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                   DISMISSED

                                               3